 1490*4      Nathaniel Fountain, Jr.
 Debtor      Gloressa Monique Fountain
 United States Bankruptcy Court for the                              MIDDLE DISTRICT OF TENNESSEE                      Check if this is an
                                                                            [Bankruptcy district]                      amended plan
 Case number:


Chapter 13 Plan
 Part 1:      Notices

To Debtor(s): This form sets out options that are appropriate in some cases but not in others. The presence of an option does not indicate
              that the option is appropriate in your circumstances.

To Creditors: Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.

                      If you oppose the treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at
                      least 5 days before the meeting of creditors or raise an objection on the record at the meeting of creditors. The Bankruptcy Court may
                      confirm this plan without further notice if no timely objection to confirmation is made. In addition, a timely proof of claim must be
                      filed before your claim will be paid under the plan.

                      Debtor(s) must check one box on each line to state whether the plan includes each of the following items. If an item is not
                      checked as “Included” or if both boxes are checked, the provision will not be effective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in § 3.2, which may result in partial              Included                   Not Included
             payment or no payment to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                  Included                   Not Included
             set out in § 3.4.
 1.3         Nonstandard provisions, set out in Part 9.                                                           Included                   Not Included


 Part 2:      Plan Payments and Length of Plan

2.1 Debtor(s) will make payments to the trustee as follows:

 Payments made              Amount of each                 Frequency of      Duration of          Method of payment
 by                         payment                        payments          payments
    Debtor 1                $1,490.00                      Weekly            60        months       Debtor will make payment directly to trustee
    Debtor 2                                                                                         Debtor consents to payroll deduction from:
                                                                                                  Employnet Inc
                                                                                                  2555 Garden Road, Ste H
                                                                                                  Monterey, CA 93940

2.2 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          will turn over to trustee income tax refunds received during the plan and will provide copies of tax returns if
                          requested.


2.3 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.3 need not be completed or reproduced.

2.4 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.3 is $387,360.00.

 Part 3: Treatment of Secured Claims
3.1 Maintenance of payments and cure of default. Check one.


APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

             Case 3:19-bk-08133                             Doc 2      Filed 12/23/19 Entered 12/23/19 21:01:14                      Desc Main
                                                                       Document      Page 1 of 5
 Debtor                Nathaniel Fountain, Jr.                                                     Case number
                       Gloressa Monique Fountain

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          Installment payments on the secured claims listed below will be maintained, and any arrearage through the month of
                          confirmation will be paid in full as stated below. Both the installment payments and the amounts to cure the arrearage will be
                          disbursed by the trustee.

                          Amounts stated on a proof of claim filed in accordance with the Bankruptcy Rules control over any contrary amounts listed
                          below as to the current installment payment and arrearage. After confirmation of the plan, the trustee shall adjust the installment
                          payments below in accordance with any such proof of claim and any Notice of Mortgage Payment Change filed under Rule
                          3002.1. The trustee shall adjust the plan payment in Part 2 in accordance with any adjustment to an installment payment and
                          shall file a notice of the adjustment and deliver a copy to the debtor, the debtor’s attorney, the creditor, and the U.S. Trustee, but
                          if an adjustment is less than $25 per month, the trustee shall have the discretion to adjust only the installment payment without
                          adjusting the payments under Part 2. The trustee is further authorized to pay any postpetition fee, expense, or charge, notice of
                          which is filed under Bankruptcy Rule 3002.1 and as to which no objection is raised, at the same disbursement level as the
                          arrearage.

                          Confirmation of this Plan imposes on any claim holder listed below the obligation to:

                                 Apply arrearage payments received from the trustee only to such arrearages.
                                 Treat the obligation as current at confirmation such that future payments, if made pursuant to the plan, shall not be subject
                                 to late fees, penalties, or other charges.

                 If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                 by that collateral will cease.
                                                       Current installment            Amount of         Interest rate on
                                                       payment                        arrearage, if     arrearage            Monthly payment on
 Name of Creditor Collateral                           (including escrow)             any               (if applicable)      arrearage, if any
                      1023 Crossfield Drive
                      Nolensville, TN 37135
 Ghertner and         Williamson County                                               Prepetition:
 Company              Homestead                                        $85.00              $266.36                 0.00%
                                                                                      Gap payments:



                                                                                              Last month in gap:

                               1023 Crossfield Drive                                          Prepetition:
                               Nolensville, TN 37135                                           $39,936.00
 Midland                       Williamson County                                                 Through
 Mortgage Co                   Homestead                                     $3,328.00            12/2019                 0.00%
                                                                                              Gap payments:



                                                                                              Last month in gap:

                               1023 Crossfield Drive                                          Prepetition:
                               Nolensville, TN 37135                                              $450.76
                               Williamson County                                                 Through
 Redstone Mtg                  Homestead                                       $450.76            12/2019                 0.00%
                                                                                              Gap payments:



                                                                                              Last month in gap:


3.2 Request for valuation of security and claim modification. Check one.
                  None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                  The remainder of this paragraph will be effective only if the applicable box in§ 1. is checked.

                          For each claim listed below, the debtor(s) request that the court determine the value of the creditor’s interest in any property

APPENDIX D                                                                     Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

             Case 3:19-bk-08133                             Doc 2    Filed 12/23/19 Entered 12/23/19 21:01:14                          Desc Main
                                                                     Document      Page 2 of 5
 Debtor                Nathaniel Fountain, Jr.                                                    Case number
                       Gloressa Monique Fountain

                          securing the claim based on the amount stated in the column headed Value securing claim. If this amount exceeds any allowed
                          claim amount, the claim will be paid in full with interest at the rate stated below. If the amount is less than the allowed claim
                          mount, the claim will be paid the full value securing the claim, with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the value securing the claim will be treated as an unsecured claim under § 5.1. If
                          the value securing a creditor’s claim is listed below as zero or no value, the creditor’s allowed claim will be treated entirely as an
                          unsecured claim under § 5.1. The avoidance of any lien because it is not secured by any value must be addressed in Part 9. The
                          mount of a creditor’s total claim stated on a proof of claim filed in accordance with the Bankruptcy Rules controls over any
                          contrary mount stated below.

                          The holder of any claim listed below as secured by any value will retain the lien until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

                         If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                         by that collateral will cease.
 Name of               Estimated        Collateral             Value of             Amount of            Value           Interest rate        Monthly
 creditor              amount of                               collateral           claims senior to securing                                 payment
                       creditor's                                                   creditor's claim claim
                       total claim
                                        2016 Kia
                                        Sedona Wagon
 Ascend                                 SX V6 87,000e
 Federal                                miles
 Credit                $21,452.0        KNDMC5C11G                                                        $15,125.0                                    $290.00
 Union                 0                6083827                $15,125.00                      $0.00               0             4.75%
                                        2017 Nissan
                                        Titan Crew Cab
 Ascend                                 SL 4WD
 Federal                                26,000e miles
 Credit                $30,389.0        1N6AA1E50HN                                                       $30,389.0                                    $575.00
 Union                 0                531139                 $31,000.00                      $0.00               0             4.75%

3.3 Secured claims excluded from 11 U.S.C. § 506. Check one.
                  None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien avoidance. Check one.
                  None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral. Check one.
                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                  The debtor(s) surrender to each creditor below the listed collateral. Upon confirmation of this plan the stay under 11 U.S.C. §
                  362(a) will be terminated as to the collateral only and the stay under § 1301 will be terminated in all respects. Any allowed
                  unsecured claim resulting from disposition of surrendered collateral will be treated as an unsecured claim under § 5.1.
 Name of Creditor                    Collateral                                                                 Anticipated Deficiency
                                     2018 Nissan Rogue Unknown miles
                                     JN1BJ1CR9JW288219
                                     Co-Titled with Alberta G Fountain (D2's Mother In Law)
 Seasons FCU                         Paid by non-filing co-signer                                                                               $0.00

 Part 4: Treatment of Priority Claims (including Attorney’s Fees and Domestic Support Obligations)
4.1 Attorney's fees.
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,250.00. The remaining fees and any additional fees that may be
awarded shall be paid through the trustee as specified below. Check one.
        The attorney for the debtor(s) shall receive a monthly payment of $.
        The attorney for the debtor(s) shall receive available funds.

4.2 Domestic support obligations.
        (a) Pre- and postpetition domestic support obligations to be paid in full. Check one.
                  None. If “None” is checked, the rest of § 4.2(a) need not be completed or reproduced.

APPENDIX D                                                                    Chapter 13 Plan                                                    Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

             Case 3:19-bk-08133                             Doc 2    Filed 12/23/19 Entered 12/23/19 21:01:14                         Desc Main
                                                                     Document      Page 3 of 5
 Debtor                Nathaniel Fountain, Jr.                                                 Case number
                       Gloressa Monique Fountain

             (b) Domestic support obligations assigned or owed to a governmental unit and paid less than full amount. Check one.
                     None. If “None” is checked, the rest of § 4.2(b) need not be completed or reproduced.


4.3 Other priority claims. Check one.
                   None. If “None” is checked, the rest of § 4.3 need not be completed or reproduced.
                   The priority claims listed below will be paid in full through the trustee. Amounts stated on a proof of claim filed in accordance
                   with the Bankruptcy Rules control over any contrary amounts listed below.
          Name of Creditor                                                            Estimated amount of claim to be paid
          IRS                                                                         $11,000.00e 2018
          NYS Child Support Processing Center                                         $4,000.00e

 Part 5: Treatment of Nonpriority Unsecured Claims and Postpetition Claims
5.1 Nonpriority unsecured claims not separately classified.
    Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
    providing the largest payment will be effective. Check all that apply.
            The sum of $
               10.00 % of the total amount of these claims.
            The funds remaining after disbursements have been made to all other creditors provided for in this plan.


5.2 Interest on allowed nonpriority unsecured claims not separately classified. Check one.
                    None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
                 None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4 Separately classified nonpriority unsecured claims. Check one.
                   None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5 Postpetition claims allowed under 11 U.S.C. § 1305.
    Claims allowed under 11 U.S.C. § 1305 will be paid in full through the trustee.

 Part 6: Executory Contracts and Unexpired Leases
6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
    unexpired leases are rejected. Check one.
                  None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

 Part 7: Order of Distribution of Available Funds by Trustee
7.1 The trustee will make monthly disbursements of available funds in the order specified. Check one.
        Regular order of distribution:
    a. Filing fees paid through the trustee
    b. Current monthly payments on domestic support obligations
    c. Other fixed monthly payments
       If available funds in any month are not sufficient to disburse all fixed monthly payments due under the plan, the trustee will allocate available
       funds in the order specified below or pro rata if no order is specified. If available funds in any month are not sufficient to disburse any current
       installment payment due under § 3.1, the trustee will withhold the partial payment amount and treat the amount as available funds in the
       following month.
    d. Disbursements without fixed monthly payments, except under §§ 5.1 and 5.5
       The trustee will make these disbursements in the order specified below or pro rata if no order is specified.
    e. Disbursements to nonpriority unsecured claims not separately classified (§ 5.1)
    f. Disbursements to claims allowed under § 1305 (§ 5.5)

         Alternative order of distribution:
                    1.     FILING FEES
                    2.     NOTICE FEES
                    3.     SECURED CLAIMS AND MORTGAGES WITH FIXED MONTHLY PAYMENTS
                    4.     ATTORNEY'S FEES
                    5.     ARREARAGES CURED THROUGH THE PLAN
                    6.     DOMESTIC SUPPORT OBLIGATIONS DUE AT THE PETITION DATE

APPENDIX D                                                                   Chapter 13 Plan                                                Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

             Case 3:19-bk-08133                             Doc 2    Filed 12/23/19 Entered 12/23/19 21:01:14                    Desc Main
                                                                     Document      Page 4 of 5
 Debtor                Nathaniel Fountain, Jr.                                                   Case number
                       Gloressa Monique Fountain

                    7.     OTHER PRIORITY CLAIMS WITHOUT A SPECIFIED MONTHLY PAYMENT
                    8.     GENERAL UNSECURED CLAIMS
                    9.     CLAIMS ALLOWED PURSUANT TO § 1305


 Part 8: Vesting of Property of the Estate
8.1 Property of the estate will vest in the debtor(s) upon discharge or closing of the case, whichever occurs earlier, unless an alternative
    vesting date is selected below. Check the applicable box to select an alternative vesting date:
    Check the appliable box:
           plan confirmation.
           other:

 Part 9:      Nonstandard Plan Provisions
                     None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

 Part 10: Signatures:

 X   /s/ Jennifer L. Johnson                                                    Date   December 23, 2019
     Jennifer L. Johnson
 Signature of Attorney for Debtor(s)

 X     /s/ Nathaniel Fountain, Jr.                                              Date   December 23, 2019
       Nathaniel Fountain, Jr.

 X   /s/ Gloressa Monique Fountain                                  Date December 23, 2019
     Gloressa Monique Fountain
Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the form required under the Local Rules for
the Bankruptcy Court for the Middle District of Tennessee, other than any nonstandard provisions included in Part 9.

                                                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and exact copy of the foregoing Proposed Plan has been sent via United States
Postal Service, postage prepaid (or, if stated below, via the U.S. Bankruptcy Court’s Electronic Filing CM/ECF System),
to the following:

Attn: Officer or Registered Agent
Ascend Federal Credit Union
Attn: Bankruptcy
Po Box 1210
Tullahoma TN 37388-0000

TOTAL MAILINGS 1
(1 mailings @ $1.00 per each mailing = $1.00)

ENCLOSURES:
     1.   PROPOSED CHAPTER 13 PLAN

Dated on 2/21/2019

                                                                       /s/Jennifer L. Johnson
                                                                       Jennifer L. Johnson


APPENDIX D                                                                     Chapter 13 Plan                                      Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy

             Case 3:19-bk-08133                             Doc 2    Filed 12/23/19 Entered 12/23/19 21:01:14            Desc Main
                                                                     Document      Page 5 of 5
